ORDER
PER CURIAM.
Defendant appeals from his judgments of conviction, following a jury trial, for seven counts of sodomy, § 566.060, RSMo, Supp. 1992. The court sentenced defendant in accordance with the jury’s recommendation to seven consecutive terms totaling 115 years’ imprisonment. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).